Citation Nr: 0318651	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-250 48	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to the service-connected 
residuals of a fracture at L-2 with pain.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the service-connected rotator cuff 
degeneration of the left shoulder (minor).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from July 1961 to September 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In a January 1999 rating decision, the RO granted service 
connection for rotator cuff degeneration of the left shoulder 
(minor) pursuant to the provisions of 38 U.S.C.A. § 1151 and 
assigned a 20 percent rating, effective on September 17, 
1991.  The veteran expressed disagreement with the 20 percent 
evaluation.  

In January 2001, the Board remanded this matter to the RO for 
additional development of the record.  

In a January 2003 rating decision, the RO denied the 
veteran's claim of service connection for a right rotator 
cuff tear as secondary to the service-connected residuals of 
a fracture of L-2.   

(The issue of secondary service connection for a right 
shoulder disorder is the subject of the Remand portion of 
this document.)  





FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.  

2.  Since September 1991, the service-connected rotator cuff 
degeneration of the left shoulder (minor) is shown to have 
been manifested by complaints of pain, test findings of 
rotator cuff degeneration, and clinical findings of weakness 
of the left shoulder muscles, limited flexion of the left arm 
from 70 to 90 degrees, limited abduction of the left arm from 
45 to 150 degrees, and tenderness to palpation of the soft 
tissue surrounding the left shoulder; there is no evidence of 
fibrous union or nonunion of the humerus, loss of head or 
flail shoulder of the humerus, or functional limitation of 
the left arm to 25 degrees or less from the side due to pain.  



CONCLUSION OF LAW

Since September 27, 1991, the criteria for the assignment of 
an initial disability evaluation in excess of 20 percent for 
the service-connected rotator cuff degeneration of the left 
shoulder (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.20, 4.22, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5202 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002)) redefined 
VA's duty to assist a veteran in the development of a claim.  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.  

The veteran was afforded VA examinations in December 1997, 
March 1998, May 1999 and March 2002 to determine the nature, 
extent and severity of the service-connected left shoulder 
disability.  

The pertinent VA treatment records also were obtained.  The 
RO made requests for VA treatment records dated from 
September 1991 to 2001.  All available treatment records were 
obtained.  

The veteran submitted private medical records from J.M. 
Hospital, O. General Hospital, and S. Healthcare Complex.  
The veteran and his representative have been provided with a 
Statement of the Case and Supplemental Statements of the Case 
that discuss the pertinent evidence, and the law and 
regulations related to the claim, and essentially notify them 
of the evidence that was needed by the veteran to prevail on 
the claim.  These documents also notified the veteran of the 
evidence that was obtained and considered by VA.   

In letters dated in July 1997, January 2000, May 2001, June 
2001, February 2002 and May 2002, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  These 
letters gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  

In a statement dated in November 1999, the veteran stated 
that he had no additional medical evidence to submit.  The 
Board finds that VA notified the veteran and the veteran's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board further finds that no reasonable possibility exists 
that any additional assistance would aid in substantiating 
the veteran's claim, since all identified evidence has been 
obtained by VA and since the veteran has undergone extensive 
evaluation to determine the extent of his service-connecter 
left shoulder disability.   


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the minor arm at shoulder level or when there is 
limitation of motion of the major arm midway between the side 
and shoulder level.  A 30 percent disability evaluation is 
warranted when there is limitation of motion of the major arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2002).  

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion of the humerus resulting 
in moderate or marked deformity, or for recurrent dislocation 
of the scapulohumeral joint with infrequent episodes of 
dislocation at the scapulohumeral joint and guarding of 
movement at the shoulder level or recurrent dislocation of 
the scapulohumeral joint with frequent episodes of 
dislocation and guarding of all arm movements.  

A 40 percent evaluation is warranted for impairment of the 
minor extremity caused by fibrous union of the humerus.  A 50 
percent evaluation is warranted for nonunion or a false flail 
joint, and a 70 percent evaluation is warranted for loss of 
the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

An April 1991 X-ray examination of the left shoulder revealed 
no evidence of a bony abnormality.  The shoulder joint space 
appeared normal.  The impression was that of negative left 
shoulder x-ray.  

An August 1991 Electromyography (EMG) report indicates that 
the veteran was referred for an EMG nerve conduction study 
for both arms concerning acute bursitis of the left shoulder 
and possible radiculopathy.  

The veteran had a history of multiple lipomas in the left 
upper extremity with surgical excision. He reported having a 
significant amount of shoulder pain and being unable to raise 
his shoulder past 90 degrees.  He had complaints of having 
weakness through the left upper extremity.  There was no 
noted atrophy in the left upper extremity or tropic changes 
in the skin.  Nerve conduction studies of left upper 
extremity revealed no abnormalities.    

A September 1991 operation report indicated that, for the 
past six months, the veteran had noticed increasing pain and 
decreasing motion of the left shoulder.  He had no previous 
trauma.  In spite of supportive treatment, the shoulder 
became stiff, and at the present time, the veteran noticed no 
motion.  X-ray examination and EMG were normal.  

A pre-operative examination of the left shoulder revealed no 
gross visible deformity or swelling.  There was no active or 
passive allowable glenohumeral motion.  There was normal 
shoulder abduction.  There was no other gross bone or joint 
problems.  The veteran had complaints of multiple nodules in 
his left upper extremity which appeared more palpable by the 
veteran than by the examiner.  There was no other loss of 
motion or muscle power.  There was no muscle atrophy.  The 
impression was that of pericapsulitis of the left shoulder.  

The veteran underwent a closed manipulation of the left 
shoulder under general anesthesia where a complete range of 
passive motion was obtained.  The left arm was maintained in 
full abduction and internal rotation for 48 hours.  The 
veteran was then started on active physiotherapy and at the 
time of discharge, he had a very satisfactory range of active 
glenohumeral motion of the left shoulder.   The veteran was 
discharged on October 3, 1991.  He was allowed unlimited 
activities.  The veteran was given a set of exercises to 
strengthen and maintain the motion of the left shoulder, and 
was to be seen routinely in the postoperative clinic in 
approximately one month.  

An October 23, 1991 VA treatment record indicates that the 
veteran's left shoulder abducted to 150 degrees with some 
pain.  

An August 1993 VA treatment record reveals that the veteran 
had limited motion of the left shoulder with abduction.  The 
diagnosis was that of adhesive capsulitis.  

An August 1993 X-ray examination of the left shoulder 
revealed calcific tendonitis and mild degenerative disease.   

A September 1993 rehabilitation medicine consultation report 
indicates that the active range of motion of the left 
shoulder was that of flexion to 90 degrees with increased 
pain and abduction to 80 degrees with increased pain.  
Internal rotation was very poor with increased pain, and 
external rotation was poor with pain.  The assessment was 
that of rotator cuff tendonitis and calcification of the left 
shoulder with mild degenerative disease.  

A July 1995 X-ray examination report of the left shoulder 
indicates that the findings were consistent with rotator cuff 
injury.  There were no fractures or subluxations.  There was 
a slight loss of joint space with relationship to the humeral 
head and the acromioclavicular joint, which suggested rotator 
cuff injury.  There was calcification along the region of the 
supraspinatus tendon which might represent calcific 
tendonitis.  

A July 1995 record from J. M. Hospital indicates that the 
veteran had severe pain and difficulty moving the left 
shoulder since the 1991 surgery.  His current complaints were 
those of pain in the left shoulder and an inability to move 
it through full range of motion.  

An examination revealed that forward elevation of the left 
shoulder was to 90 degrees. Abduction was to 75 degrees.  
Strength testing was suboptimal due to the veteran's 
reluctance to move the arm secondary to the pain.  His 
sensation was grossly intact.  

The impression was that of history of adhesive capsulitis of 
the left shoulder treated by manipulation.  The veteran had 
failed to have relief of pain or improved motion since the 
onset in 1991.  At this time, the veteran had an almost 
reflex sympathetic dystrophy type picture of the left upper 
extremity.  The veteran was hypersensitive to touch and had a 
limited ability to use the arm.  It was noted that the 
radiographic findings were inadequate to fully assess this 
situation.   

A March 1996 MRI of the left shoulder revealed evidence of 
rotator cuff degeneration.  

The private medical records show that from April 1996 to June 
1996, the veteran was treated for left shoulder pain.  

A December 1997 VA examination report indicates that 
examination of the left shoulder showed marked weakness of 
the shoulder muscles.  The veteran was unable to reach his 
left hand behind his back or elevate it above the shoulder.  
His elevation could only be done to 45 degrees.  Grip 
strength and arm strength were markedly reduced.  The 
diagnosis was that of left shoulder disability related to 
rotator cuff and capsule injury.  The examiner indicated that 
the left shoulder disability was worse than prior to his 
surgery in 1991.   

A March 1998 VA examination report indicates that the veteran 
reported being in constant pain in the left shoulder and 
having pain that radiated down from the left side of his neck 
into the shoulder.  He had left scapular pain.  He had 
limited motion of the shoulder and discomfort on a regular 
basis.  

The veteran indicated that the pain radiated down the left 
arm into the forearm and he noticed weakness in the arm as 
well.  An examination revealed no obvious swelling or wasting 
of the left shoulder.  There was tenderness over the scapular 
area and over the shoulder.  Active forward elevation of the 
left shoulder was to 70 degrees.  Active abduction was to 45 
degrees.  Internal rotation was to 30 degrees.  External 
rotation was to 70 degrees.  These motions were painful.  
There was tenderness over the lateral aspect of the shoulder.  
There was pain and weakness of abduction and rotation of the 
shoulder.  The weakness was 3/5.  

The diagnosis was that of frozen shoulder syndrome with 
capsulitis and rotator cuff disease.  The examiner indicated 
that he did not know why the veteran's neck was so stiff and 
wondered if some of his symptoms in his left arm and shoulder 
were related to some cervical spine or neck problem.  

A May 1999 VA examination report reveals that the veteran's 
subjective complaints included those of constant pain which 
was dull in character along with stiffness and weakness of 
the left shoulder.  It was noted that the severity and 
duration of the pain varied depending upon the activity.  It 
was precipitated by constant and active movements of the left 
upper arm such as lifting and pushing.  It was alleviated by 
rest momentarily.  

It was noted that the present pain in the left upper arm 
limited the veteran's ability for lifting or pushing due to 
stiffness, pain and weakness.  The veteran did not use a 
brace or crutches but he used a tripod cane for ambulation.  
There was no episode of dislocation or subluxation.  The 
joint was painful on motion.  There was no edema or effusion.  
There was instability, weakness, and tenderness around the 
glenoid area.  There was guarding with movement.  

The examination revealed that there was some wasting of the 
muscles of the left shoulder especially around the glenoid 
fossa.  Grip strength on the left was 2/5.  There was sensory 
loss to pinprick and light touch sensation in the whole left 
upper arm and vibration sense was also absent.  Forward 
flexion of the left arm was from zero to 70 degrees.  
Abduction on the left was from zero to 55 degrees; passive 
abduction was from zero to 58 degrees.  External rotation was 
from zero to 45 degrees.  Forearm pronation was from zero to 
65 degrees.  Forearm supination was from zero to 60 degrees.  
Wrist dorsiflexion was from zero to 40 degrees.  Muscle tone 
on the left upper arm was poor compared to the right.  The 
veteran was still able to perform fine movements with the 
left hand.  The diagnosis was that of rotator cuff 
degeneration of the left shoulder.  

A March 2002 VA examination report reveals that the examiner 
reviewed the claims folder and noted that the evidence showed 
that, in 1991, the veteran developed difficulties with his 
left shoulder.  It was noted that the veteran had 
periscapulitis involving the left shoulder and he was 
scheduled for a closed manipulation of the left shoulder.  
The veteran underwent this procedure in September 1991.  A 
considerable amount of snapping was reported during the 
procedure in the operative note.  

The examiner indicated that there was no report as to the 
veteran's functional status as of that date.  It was noted 
that currently, the veteran reported continued difficulties 
with pain involving the left shoulder, stiffness, 
fatigability in the muscles and lack of endurance.  It was 
noted that the veteran occasionally used Tylenol for the 
pain.  The veteran was right-hand dominant.  

The examination of the left shoulder did not reveal any 
swelling.  The veteran had significant tenderness to 
palpation about the soft tissue surrounding the left 
shoulder.  His range of motion of the left shoulder was that 
of abduction to 90 degrees (passive) and to 75 degrees 
(active).  His forward flexion was to 80 degrees (active) and 
to 95 degrees (passive).  His external rotation was to 10 
degrees actively and passively.  The diagnosis was that of 
left rotator cuff tear.  

The examiner indicated that in terms of the extent between 
the symptoms present before the September 1991 surgery and 
those after the surgery, it could not be stated.  The 
examiner stated that there was no functional capacity listed 
in 1991 that the examiner could locate in the veteran's 
claims folder and the examiner was unable to answer this 
question.  

The examiner stated that the veteran was unable to currently 
perform any overhead activities due to his significant 
decrease in the range of motion.  The examiner indicated that 
the veteran did have a significant disability due to his 
bilateral shoulders.  The examiner stated that with any range 
of motion, the veteran had a significant increase in pain.  


Analysis

The RO has rated the veteran's service-connected rotator cuff 
degeneration of the left shoulder (minor), by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5202 from September 27, 
1991.  See 38 C.F.R. § 4.20 (2002).  An initial 20 percent 
evaluation was assigned beginning on September 27, 1991.  

In cases in which a pre-existing disability is aggravated by 
VA treatment, the percentage compensation payable under 
38 U.S.C.A. § 1151 is determined by subtracting the degree of 
disability prior to the VA treatment (if ascertainable) from 
the current overall degree of disability (except if total).  
38 C.F.R. §§ 3.322, 4.22 (2002); VAOPGCPREC 4-2001.  

In the present case, the medical evidence shows that the 
veteran had a pre-existing left shoulder disability prior to 
the September 1991 operation.  The September 1991 hospital 
records indicates that the veteran had no active or passive 
glenohumeral motion of the left shoulder.  

However, abduction was normal and there was no other loss of 
motion or muscle power.  X-ray examination was normal.  

The Board notes that the examiner who performed the March 
2002 VA examination was asked to specify the extent of the 
left shoulder symptoms prior to the September 1991 surgery 
and the symptoms after the surgery.  The examiner indicated 
that it could not be determined.  

The VA examiner noted that there was no functional capacity 
listed in the 1991 medical records.  Thus, the Board finds 
that, prior to the September 1991 VA medical treatment, the 
degree of the disability of the pre-existing left shoulder 
disability is not ascertainable.  

In applying the law to the existing facts, for the reasons 
expressed hereinbelow, the record does not demonstrate the 
requisite objective manifestations for a disability rating 
greater than 20 percent for the service-connected rotator 
cuff degeneration of the left shoulder (minor) beginning on 
September 27, 1991.  

Under Diagnostic Code 5202, other impairment of the humerus, 
a 40 percent evaluation is warranted for impairment of the 
minor extremity caused by fibrous union of the humerus.  A 50 
percent evaluation is warranted for nonunion or a false flail 
joint, and a 70 percent evaluation is warranted for loss of 
the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).

A careful review of the record shows that, since September 
27, 1991, the service-connected rotator cuff degeneration of 
the left shoulder (minor) is manifested by complaints of 
pain.  There are MRI findings of rotator cuff degeneration.  
There are objective findings of weakness of the shoulder 
muscles.  

The December 1997 VA examination report indicates that there 
was marked weakness of the left shoulder muscles.  Arm 
strength was markedly reduced.  A March 1998 VA examination 
report indicates that weakness of the left shoulder was 3/5.  

A May 1999 VA examination report indicates that there was 
weakness and some wasting of the muscles of the left shoulder 
around the glenoid fossa.  Muscle tone of the left upper arm 
was poor compared to the right.  

The medical evidence for the time period in question shows 
that there was limitation of flexion (elevation) and 
abduction of the left arm with painful motion.  The medical 
evidence shows that flexion (elevation) ranged from 70 to 90 
degrees.  Abduction ranged from 45 to 150 degrees.  There 
were objective findings of tenderness over the area of the 
left shoulder.  

A March 1998 VA examination report indicates that there was 
tenderness over the lateral aspect of the shoulder.  The May 
1999 VA examination report shows that there were findings of 
tenderness around the glenoid area.  The September 2002 VA 
examination report indicates that there was significant 
tenderness to palpation about the soft tissue surrounding the 
left shoulder.  

A careful review of the record shows that there is no medical 
evidence of fibrous union of the humerus.  There is no 
evidence of nonunion or a false flail joint, or loss of the 
humeral head (a flail shoulder).  An August 1993 X-ray 
examination of the left shoulder revealed calcific tendonitis 
and mild degenerative disease.  

A July 1995 X-ray examination report of the left shoulder 
indicates that the findings were consistent with rotator cuff 
injury.  There were no fractures or subluxations.  There was 
a slight loss of joint space with relationship to the humeral 
head and the acromioclavicular joint, which suggested rotator 
cuff injury.  There was calcification along the region of the 
supraspinatus tendon which may represent calcific tendonitis.  
A March 1996 MRI of the left shoulder revealed evidence of 
rotator cuff degeneration.   
 
Thus, a disability evaluation in excess of 20 percent for the 
left shoulder disability under Diagnostic Code 5202 from 
September 27, 1991 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).  

The left shoulder disability may also be rated under 
Diagnostic Code 5201, limitation of motion.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 20 percent for the service-connected left 
shoulder disability under the provisions of Diagnostic Code 
5201.  

The medical evidence of record demonstrates that from 
September 27, 1991, the veteran's left shoulder disability 
limited the motion of the left arm from midway between the 
side and the shoulder (45 degrees) to the shoulder level (90 
degrees).  

The medical evidence of record dated from September 27, 1991 
shows that range of motion for the left arm was abduction 
from 45 degrees to 150 degrees.  Flexion or elevation was 
from 70 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I, 
shows that full flexion and abduction of the shoulder is to 
180 degrees and flexion and abduction to shoulder level is 90 
degrees.  

The medical evidence shows that the veteran is able to move 
the left arm well beyond 25 degrees from the side.  Thus, a 
disability evaluation in excess of 20 percent from September 
27, 1991 is not warranted under Diagnostic Code 5201.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected left shoulder 
disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into 
the diagnostic codes under which the veteran's disabilities 
are rated, and that the Board has to consider the functional 
loss due to pain of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. at 206.  

The medical evidence shows that the veteran experiences 
painful motion due to the service-connected left shoulder 
disability.  However, this pain was contemplated in the range 
of motion testing upon examinations or evaluations in October 
1991, September 1993, March 1998, May 1999 and March 2002.  

There is no evidence of any additional loss of motion due to 
pain.  There is no objective evidence that the pain causes 
additional limitation of motion or any additional disability.  
The medical evidence of record shows that there was weakness 
of the left upper extremity.  

For instance, the December 1997 VA examination report shows 
that the veteran's arm strength was markedly reduced.  The 
March 1998 VA examination report indicates that there was 
weakness with abduction and rotation of the left shoulder and 
the weakness was 3/5.  The May 1999 VA examination report 
indicates that there was weakness around the glenoid fossa.  

However, despite the weakness, the veteran was still able to 
abduct his left arm beyond 25 degrees.  The May 1999 VA 
examination report indicates that the veteran still was able 
to perform fine movements with the left hand.  

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's left 
shoulder disability does not cause additional disability due 
to functional impairment due to pain on use or weakness and 
the assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  Under Diagnostic Code 5203, 
impairment of the clavicle or scapula, the 20 percent rating 
is the highest schedular rating possible.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5203 (2002).  

Ankylosis of the scapulohumeral articulation has not been 
demonstrated.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2002).  

As discussed hereinabove, with regard to initial rating 
cases, separate ratings can be assigned to separate periods 
of time, based upon the facts found - a practice known as 
"staged ratings."  See Fenderson, supra.  The Board finds 
that a staged rating is not warranted in this case.  

The Board has examined the record and finds that a 20 percent 
evaluation is warranted for the service-connected rotator 
cuff degeneration of the left shoulder (minor) since 
September 27, 1991, the date of the injury due to VA 
treatment.  

There is no evidence that the veteran's service-connected 
disorder has met the criteria for a higher rating at any time 
since September 27, 1991.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.  

In summary, an initial disability evaluation in excess of 20 
percent for the service-connected rotator cuff degeneration 
of the left shoulder (minor) from September 27, 1991 is not 
warranted for these reasons and bases.  

The preponderance of the evidence is against the claim for an 
initial disability evaluation in excess of 20 percent for the 
rotator cuff degeneration of the left shoulder (minor), and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.



ORDER

An initial disability evaluation in excess of 20 percent for 
the service-connected rotator cuff degeneration of the left 
shoulder (minor) beginning on September 27, 1991 is denied.  



REMAND

After having careful review of the record, the Board finds 
that additional development is required before the issue of 
service connection for a right shoulder disability as 
secondary to the service-connected residuals of a fracture at 
L-2 with pain can be decided.  

The Board finds that the requirements of the VCAA have not 
been satisfied with respect to this issue on appeal.  The 
Board notes that the VCAA specifically provides that the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C. § 5103A(b)(1), (2).  

In the present case, the Board finds that another VA medical 
examination is necessary to make a decision on the claim.  
The veteran contends that he incurred a right shoulder 
disability as a result of the service-connected residuals of 
a fracture of L-2 with pain.  

He asserts that he incurred a right shoulder disability after 
falling down a flight of stairs due to his legs giving out 
and his legs gave out due to his service-connected lumbar 
spine disability.  

Service connection is in effect for the residuals of a 
fracture at L-2 with pain and a 50 percent evaluation is 
assigned under Diagnostic Codes 5285 and 5292 on February 8, 
2001.  

A review of the record reveals that the veteran's right 
shoulder disability was examined by VA in 1999 and 2002.  
However, further review shows that, subsequent to these 
examinations, the veteran submitted emergency room records of 
treatment he received for the right shoulder injury due to a 
fall.  

He also submitted treatment records of treatment of a right 
shoulder disability in May 2001, prior to the July 2001 fall.  
The VA examiners who conducted the VA examinations in 1999 
and 2002 did not have access to these records.  

The Board finds that another VA examination is necessary so 
that the VA examiner is able to review all pertinent records 
prior to rendering an opinion as to the etiology of the 
claimed right shoulder disability.  See also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the Court has held that the fulfillment 
of VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one).  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).  

Pursuant to the VCAA, the Board finds that the RO should 
contact the veteran and ask the veteran to identify any 
medical care providers who have treated him for the right 
shoulder disability.  The RO should make an attempt to obtain 
and associate with the claims folder any treatment record 
identified by the veteran.  

Accordingly, this matter is remanded to the RO for the 
following action: 

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the name and addresses of the 
medical care providers who have treated 
him for the right shoulder disability.  
After securing appropriate consent from 
the veteran, any medical care providers 
so identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the right shoulder 
disability.  The VA examiner should 
review the claims folder, including the 
May 2001 and July 2001 emergency room 
records from Bradford Regional Medical 
Center.  The VA examiner should answer 
the following questions:  
a).  What is the etiology of the current 
right shoulder disability?  Is the 
current right shoulder disability due to 
the fall in July 2001?  
b).  Did the service-connected residuals 
of a fracture at L-2 in any way cause the 
fall in July 2001?  
c).  Does the service-connected residuals 
of a fracture at L-2 cause weakness and 
giving out of the lower extremities?   
d).  Did the veteran have a right 
shoulder disability prior to the July 
2001 fall and, if so, did the July 2001 
fall aggravate the pre-existing right 
shoulder disability?  Please indicate the 
degree of additional disability over and 
above the degree of disability existing 
prior to the aggravation.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in the report.  

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for a right shoulder 
disability as due to the service-
connected residuals of a fracture at L-2.  
If all the desired benefits are not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

